Citation Nr: 0324409	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  96-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson  III,  Counsel


REMAND

The veteran had active service from December 1941 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).   In 
the August 1995 rating decision the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for asbestosis.  The veteran 
disagreed with the RO determination and an appeal was filed.  

In a November 2002 Board decision, the veteran's claim of 
service connection for asbestosis was reopened.  Pursuant to 
regulations existent at the time the Board sought development 
of the case to obtain additional clinical information.  In 
April 2003, subsequent to receipt of evidence initiated by 
the aforementioned development, the Board forwarded a letter 
to the veteran informing him that he had the option of going 
forward with his appeal or submitting additional evidence.  
Since that time the regulation allowing development and 
consideration of evidence generated by Board development has 
been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In June 2003, the Board forwarded a letter to the veteran 
explaining that there had been a change in the law and that 
he had the option of requesting initial review of the 
additional evidence by the RO, or that he could waive initial 
review of the additional evidence by the RO and that the 
Board would proceed with adjudication of his appeal.  The 
veteran was informed that he did not respond within 60 days 
his appeal would be returned to the RO for preliminary review 
of the newly developed evidence.  The 60-day period has 
passed without a response from the veteran. 

In addition, on November 9, 2000, the President of the United 
States signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§  3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board has reviewed the case and although the VCAA and 
pertinent regulations were mentioned in the July 2002 
Supplemental Statement of the Case, and the November 2002 
Board decision, it does not appear that the veteran has been 
afforded adequate notice of the provisions of the Veterans 
Claims Assistance Act of 2000.   

In consideration of the foregoing, this case is REMANDED to 
the RO for the following actions:

1.	The RO should review the record and 
send an appropriate letter to the 
veteran and his representative to 
ensure compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as 
what evidence he is to provide and 
what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.	After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record, to include the 
February 2003 VA examination report, 
and determine if service connection 
for asbestosis is warranted.  If the 
claim remains denied, the RO should 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


